Appeal by the defendant from a judgment of the County Court, Nassau County (Weinberg, J.), rendered April 15, 2005, convicting him of robbery in the first degree and criminal use of a firearm in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant is foreclosed by his plea of guilty (see People v Webb-Payne, 234 AD2d 403 [1996]; see also People v Walton, 41 NY2d 880 [1977]), as well as by his knowing, voluntary, and intelligent waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Brathwaite, 263 AD2d 89 [2000]). Miller, J.P., Ritter, Santucci and Florio, JJ, concur.